             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LINDA METCALF, et al.,                           No. 4:11-CV-00127

            Plaintiffs,                          (Judge Brann)

      v.

MERRILL LYNCH, PIERCE,
FENNER & SMITH, Inc., et al.,

           Defendants.

                                   ORDER

                                AUGUST 1, 2019

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendants’ Motion to Preclude Punitive Damages,

ECF No. 272, is DENIED.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
